Exhibit 26(e)(2): Fund Allocation of Premium Payments Form (Forn No. 139195) Life FUND ALLOCATION OF PREMIUM PAYMENTS F ReliaStar Life Insurance Company, Minneapolis, MN ING Customer Service Center: PO Box 5011, Minot, ND 58702-5011 ING LOGO F ReliaStar Life Insurance Company of New York, Woodbury, NY Your future. Made easier. ® ING Customer Service Center: PO Box 5033, Minot, ND 58702-5033 Product Policy Number A. PREMIUM ALLOCATION Initial or Future Premium Allocations: Current investment allocations will remain the same. See Section E for Investment Transfer Request. American Funds Insurance Series % ING Retirement Growth - Class I (RGI) % American Growth - Class 2 (AFR) % ING Retirement Moderate Growth - Class I (RMG) % American Growth-Income - Class 2 (AFG) % ING Retirement Moderate - Class I (RMP) % American International - Class 2 (AFI) % ING T. Rowe Price Capital Appreciation - Class I (GFM) BlackRock Variable Series Funds, Inc. % ING T. Rowe Price Equity Income - Class I (TEI) % BlackRock Global Allocation V.I. - Class III (BGA) % ING U.S. Stock Index - Class I (ISP) Fidelity ® Variable Insurance Products % ING Van Kampen Growth and Income - Class S (GRD) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) % ING Wells Fargo Health Care - Class I (EHS) % Fidelity ® VIP Equity-Income - Initial Class (FEI) ING Partners, Inc. Fixed Account % ING Baron Small Cap Growth - Initial Class (BSC) % Select Fixed Account (SFA) 1 % ING Columbia Small Cap Value - Initial Class (CSI) ING Balanced Portfolio, Inc. % ING JPMorgan Mid Cap Value - Initial Class (MCV) % ING Balanced - Class I (VBI) % ING Oppenheimer Global - Initial Class (GGP) ING Intermediate Bond Portfolio % ING Oppenheimer Global Strategic Income - Service Class (OSI) % ING Intermediate Bond - Class I (VPB) % ING Pioneer High Yield - Initial Class (PHP) ING Investors Trust % ING T. Rowe Price Diversified Mid Cap Growth - Initial Class (DMI) % ING Artio Foreign - Class I (JBF) % ING UBS U.S. Large Cap Equity - Initial Class (ULI) % ING BlackRock Large Cap Growth - Class I (GFG) % ING Van Kampen Comstock - Initial Class (VKC) % ING Clarion Global Real Estate - Class S (IGT) % ING Van Kampen Equity and Income - Initial Class (UTA) % ING DFA Global Allocation - Class I (DGA) ING Variable Funds % ING DFA World Equity - Class I (IFO) % ING Growth and Income - Class I (GIP) % ING FMR SM Diversified Mid Cap - Class I (FDI) ING Variable Portfolios, Inc. % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING Index Plus LargeCap - Class I (IPL) % ING Global Resources - Class I (IHA) % ING Index Plus MidCap - Class I (IPM) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Index Plus SmallCap - Class I (IPS) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING International Index - Class S (III) % ING Large Cap Growth - Class I (EOP) % ING Russell Large Cap Growth Index - Class I (IRC) % ING Limited Maturity Bond - Class S (ILM) % ING Russell Large Cap Index - Class I (IRI) % ING Liquid Assets - Class I (ILP) % ING Russell Large Cap Value Index - Class I (IRV) % ING Marsico Growth - Class I (IMG) % ING Russell Mid Cap Growth Index - Class I (IRM) % ING Marsico International Opportunities - Class I (MIO) % ING Russell Small Cap Index - Class I (IRS) % ING MFS Total Return - Class I (IMT) % ING Small Company - Class I (ISS) % ING MFS Utilities - Class I (MUI) 2 % ING U.S. Bond Index - Class I (ILB) % ING MFS Utilities - Class S (MUP) 3 ING Variable Products Trust % ING PIMCO Total Return Bond - Class I (IPC) % ING SmallCap Opportunities - Class I (NIG) % ING Pioneer Fund - Class I (PFS) Neuberger Berman Advisers Management Trust % ING Pioneer Mid Cap Value - Class I (PMV) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) B. MONTHLY DEDUCTION SUB-ACCOUNT (ING Protector Elite, ING Investor Elite, and ING Investor Elite NY only.) We may allow the Monthly Deduction, including the Monthly Mortality and Expense Risk Charge, to be deducted from the Sub-account you specify. If the value of the specified Sub-account is less than the Monthly Deduction allocated to that account, the excess of the Monthly Deduction will be deducted on a proportionate basis from the non-loaned Fixed Accumulation Value and the Variable Accumulation Value. Monthly Deduction Sub-account Page 1 of 6 (Note: Signature required on last page.) Order #139195 08/23/2010 Product Policy Number C. AUTOMATIC REBALANCING OPTION (Automatically rebalances the Accumulation Value periodically to maintain a specified percentage allocation among the selected Sub-Accounts.) The policyowner must have at least $10,000 invested in the source fund in order to initiate Automatic Rebalancing Select The Transfer Frequency (check one) Please transfer funds: F Quarterly F Semi-Annually F Annually Select The Transfer Start and End Dates (month/day/year) . (If no date is selected, changes will be effective on the date the request is received.) Please start the transfers on the following date: / / (Only days 1 through 28 are allowed.) (Start date should be at least 14 days after the date you submit this form to us to allow adequate processing time.) Please end the transfers on the following date: / / (Transfers will terminate at the earliest of the date specified, the date we receive your written request, or the date the service is terminated by us.) Note: The following funds are the only funds available with the Dynamic Variable Life product: ING Liquid Assets Portfolio - Class I, ING Balanced Portfolio - Class I, ING Intermediate Bond Portfolio - Class I and ING Growth and Income Portfolio - Class I. We will only allow transfers between these funds. Please make automatic periodic transfers to maintain the percentage allocation of Accumulation Value, less any Loan Amount, as specified below. Also, please change the allocation of future Net Premiums to this same allocation. American Funds Insurance Series % ING Retirement Growth - Class I (RGI) % American Growth - Class 2 (AFR) % ING Retirement Moderate Growth - Class I (RMG) % American Growth-Income - Class 2 (AFG) % ING Retirement Moderate - Class I (RMP) % American International - Class 2 (AFI) % ING T. Rowe Price Capital Appreciation - Class I (GFM) BlackRock Variable Series Funds, Inc. % ING T. Rowe Price Equity Income - Class I (TEI) % BlackRock Global Allocation V.I. - Class III (BGA) % ING U.S. Stock Index - Class I (ISP) Fidelity ® Variable Insurance Products % ING Van Kampen Growth and Income - Class S (GRD) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) % ING Wells Fargo Health Care - Class I (EHS) % Fidelity ® VIP Equity-Income - Initial Class (FEI) ING Partners, Inc. Fixed Account % ING Baron Small Cap Growth - Initial Class (BSC) % Select Fixed Account (SFA) 1 % ING Columbia Small Cap Value - Initial Class (CSI) ING Balanced Portfolio, Inc. % ING JPMorgan Mid Cap Value - Initial Class (MCV) % ING Balanced - Class I (VBI) % ING Oppenheimer Global - Initial Class (GGP) ING Intermediate Bond Portfolio % ING Oppenheimer Global Strategic Income - Service Class (OSI) % ING Intermediate Bond - Class I (VPB) % ING Pioneer High Yield - Initial Class (PHP) ING Investors Trust % ING T. Rowe Price Diversified Mid Cap Growth - Initial Class (DMI) % ING Artio Foreign - Class I (JBF) % ING UBS U.S. Large Cap Equity - Initial Class (ULI) % ING BlackRock Large Cap Growth - Class I (GFG) % ING Van Kampen Comstock - Initial Class (VKC) % ING Clarion Global Real Estate - Class S (IGT) % ING Van Kampen Equity and Income - Initial Class (UTA) % ING DFA Global Allocation - Class I (DGA) ING Variable Funds % ING DFA World Equity - Class I (IFO) % ING Growth and Income - Class I (GIP) % ING FMR SM Diversified Mid Cap - Class I (FDI) ING Variable Portfolios, Inc. % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING Index Plus LargeCap - Class I (IPL) % ING Global Resources - Class I (IHA) % ING Index Plus MidCap - Class I (IPM) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Index Plus SmallCap - Class I (IPS) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING International Index - Class S (III) % ING Large Cap Growth - Class I (EOP) % ING Russell Large Cap Growth Index - Class I (IRC) % ING Limited Maturity Bond - Class S (ILM) % ING Russell Large Cap Index - Class I (IRI) % ING Liquid Assets - Class I (ILP) % ING Russell Large Cap Value Index - Class I (IRV) % ING Marsico Growth - Class I (IMG) % ING Russell Mid Cap Growth Index - Class I (IRM) % ING Marsico International Opportunities - Class I (MIO) % ING Russell Small Cap Index - Class I (IRS) % ING MFS Total Return - Class I (IMT) % ING Small Company - Class I (ISS) % ING MFS Utilities - Class I (MUI) 2 % ING U.S. Bond Index - Class I (ILB) % ING MFS Utilities - Class S (MUP) 3 ING Variable Products Trust % ING PIMCO Total Return Bond - Class I (IPC) % ING SmallCap Opportunities - Class I (NIG) % ING Pioneer Fund - Class I (PFS) Neuberger Berman Advisers Management Trust % ING Pioneer Mid Cap Value - Class I (PMV) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Terminate an Existing Automatic Portfolio Rebalancing Service Please terminate my Portfolio Rebalancing Service immediately. (initial here) Page 2 of 6 (Note: Signature required on last page.) Order #139195 08/23/2010 Product Policy Number D. DOLLAR COST AVERAGING OPTION (Systematic method of investing, where securities are purchased at regular intervals so the cost of the securities is averaged over time.) The policyowner must have at least $5,000 invested in the source fund in order to initiate Dollar Cost Averaging. Select The Transfer Frequency (Check one.) Please transfer funds: F Monthly F Quarterly F Semi-Annually F
